Loi n° 92-22 du 9 mars 1992, portant ratification de la convention
conclue entre la République tunisienne et le «Kreditanstait für
Wiederaufbau, frankfurt am Main», et relative à l'augmentation
du prêt accordé au profit de la société du Métro-Léger de
Tunis (1).

Au nom du peuple;
La chambre des députés ayant adopté;
Le Président de la République promulgue la loi dont la teneur suit :

Article unique. — Est ratifié la convention annexée à la présente
loi, conclue à Bonn, le 23 octobre 1991, entre la République
tunisienne et le «Kreditanstalt für Wiederaufbau, Frankfurt am
Main», ainsi que la société du Métro-Léger de Tunis, et relative à une
augmentation de vingt sept millions cing cent mille (27.500.000)
Deutsche mark, du montant du prêt accordé au profit du projet du
Métro-Léger de Tunis.

La présente loi sera publiée au Journal Officiel de la République
tunisienne et exécutée comme loi de l'Etat.
Tunis, le 9 mars 1992.
_ ZINE EL ABIDINE BEN ALI
1) Travaux préparatoires :

Discussion et adoption par la chambre des députés dans sa séance du 4 mars
1992

Loi n° 92-23 du 9 mars 1992, portant ratification de l'avenant n° 1
à la ce ‘vention, au cahier des charges et leurs annexes relatifs
au permis «Amlicar» (1).

Au noin du peuple;

La chambre des députés ayant adopté;

Le Président de la République promulgue la loi dont la teneur suit :

Article unique. — Est ratifié l'avenant n° 1 annexé à la présente loi,

signé à Tunis le 19 décembre 1991 entre l'Etat tunisien d’une part, et
l'Entreprise Tunisienne d'Activités Pétrolières et British Gas Tunisia

Inc. d'autre part, et portant modification de la convention, du cahier
des charges et de leurs annexes relatifs au permis «Amilear», ratifiés
par la loi n° 89-59 du 18 mai 1989.

La présente loi sera publiée au Journal Officiel de la République
tunisienne et exécutée comme loi de l'Etat.

Tunis, le 9 mars 1992.
ZINE EL ABIDINE BEN ALI

1) Travaux préparatoires :
Discussion et adoption par la chambre des députés dans sa séance du 4 mars
1992.

RECTIFICATIF AU JORT N° 7

DU 31 JANVIER 1992
Lol n° 92-10 du 27 janvier 1992, portant réglement du budget
pour la gestion 1988.
1) Page 135:

Est supprimé le paragraphe ($ 4) intitulé : «Postes diplomatiques et
consulaires à l'étranger».

2) Page 136:

Est supprimé le sous-paragraphe B intitulé «Etablissements publics
dont le budget est rattaché pour ordre aux budgets annexes».

MINISTERE DE L'INTERIEUR

Décret n° 92-487 du 2 mars 1992, portant exproprlation pour
cause d'utilité publique au
parcelle de terrain objet du lot n°6 du lotissement dénommé
Idibela nécessaires à la créati
Tunis km 1

à

$
ÿ
$
;
è
8

Le Président de la République,

Sur proposition du ministre d'Etat, ministre de l'intérieur;

Vu la loi n° 75-33 du 14 mai 1975, portant promulgation de La loi organique des
communes ensemble les textes qui l'ont modifiées;

Vu la loi n° 76-85 du 11 août 1976, portant refonte de la législation sur
l'expropiration pour cause d'utilité publique;

rt

300 Journal Officiel de la République Tunisienne — 13 mars 1992

N° 16
